Citation Nr: 0204187	
Decision Date: 05/07/02    Archive Date: 05/14/02	

DOCKET NO.  02-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the left shoulder, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1958 to 
January 1960.

This matter arises from various decisions rendered since 
February 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) at Lincoln, Nebraska.  In the aggregate, 
these denied the benefit now sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  


FINDING OF FACT

Symptomatology associated with traumatic arthritis of the 
veteran's left shoulder includes complaints of pain and 
periodic dislocation, as well as clinically demonstrated 
moderate to severe degenerative changes, extremely marked 
restriction of range of motion, and a possible loose body in 
the left shoulder joint.  The veteran is right handed.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for traumatic arthritis of the left shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5200 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 

provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was afforded special orthopedic 
examinations in conjunction with this claim in both October 
2000 and June 2001.  He was issued a statement of the case in 
August 2001 which informed the veteran of the evidence used 
in conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  He has not indicated that there 
is additional evidence that should be reviewed in conjunction 
with this claim.  Thus, the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The veteran also was given an opportunity to submit 
additional evidence in support of his claim.  The record 
indicates that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

The veteran claims that traumatic arthritis of the left 
shoulder is more severe than currently evaluated.  He refers 
to pain, weakness, and limitation of motion in support 
thereof.  In this regard, disability evaluations are based 
upon a comparison of clinical findings with the applicable 
schedular criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  In addition, VA 
must consider the entire history of the disability at issue 
when an increased disability evaluation is claimed.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
although the history 

of the disability is an important consideration in accurately 
evaluating its severity, of paramount importance are current 
clinical findings.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  A compromise of any of these factors constitutes 
functional loss.  Pain or weakness, supported by adequate 
pathology, is as important as limitation of motion, and a 
part of the musculoskeletal system that becomes painful on 
use must be regarded as seriously disabled.  See 38 C.F.R. 
§ 4.40.  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements.  
See 38 C.F.R. § 4.45.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints to assign the appropriate compensable 
rating for the joint or joints affected.  See 38 C.F.R. 
§ 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).  The latter regulation contemplates and incorporates 
the provisions of 38 C.F.R. §§ 4.10 and 4.40.  In addition, 
when arthritis of a given joint or joints is established, it 
will be rated on the basis of limitation of motion under the 
appropriate DC for the specific joint involved.  With regard 
to the shoulder, a 40 percent disability rating is warranted 
when the scapula and humerus move as one piece, and abduction 
is limited to 25 degrees from the side for the minor upper 
extremity.  A higher disability rating would not be warranted 
unless nonunion of the humerus or loss of head of the humerus 
was present.  See 38 C.F.R. § 4.71a, DC 5200, 5202 (2001).  
It is within the foregoing context that the facts in this 
case must be examined.  

From an historical standpoint, the veteran sustained an 
accidental injury to the left shoulder while on active duty.  
Following the accident, he experienced numerous posterior 
dislocations of the left shoulder.  These resulted in a 
posterior bone block operation in October 1959.  In March 
1960, the veteran indicated that he had not experienced any 
further dislocations following that operation.  The veteran 
was noted to be right hand dominant.  

The veteran was afforded a special VA orthopedic examination 
in October 1986.  A well-healed, 6-inch transverse scar over 
the left spine of the scapula was noted.  The left shoulder 
abducted to 150 degrees with 80 degrees of external rotation 
and 80 degrees of internal rotation.  Discomfort was observed 
during range of motion testing at 150 degrees of abduction 
and 80 degrees of external rotation.  This was diagnosed as 
tendinitis.  Postoperative repair of recurrent dislocation of 
the left shoulder, posterior type with no current 
redislocations was diagnosed, as was degenerative joint 
disease of the left shoulder.  

The veteran underwent further VA orthopedic examinations of 
the left shoulder in October 1994, October 2000, and June 
2001.  During the first of these, minimal wasting of the left 
deltoid, a large scar of the posterior shoulder, and full, 
but guarded, internal and external rotation of the left 
shoulder joint was observed.  Abduction of the left arm was 
limited to 10-15 degrees.  Osteoarthritis of the left 
shoulder was diagnosed.  Parenthetically, similar findings 
were noted during VA treatment administered during 1993 and 
1994.  

During the VA orthopedic examination conducted in October 
2000, the veteran complained of left shoulder pain, and 
indicated that the left shoulder gave out quite often, 
especially during reaching with the left arm.  The veteran 
indicated that he believed that disability associated with 
the left shoulder had been slowly worsening since 1960.  He 
indicated that he was unable to lift his left arm over his 
head at all, and that he tries to avoid using the left 
shoulder.  He also complained of flare-ups during cold 
weather, and indicated that the left shoulder hurts all the 
time.  He takes various medications for relief.  During 
physical examination, the veteran could barely do anything 
with the left shoulder.  It was not tender to palpation, but 
some crepitus was noted.  The veteran was able to forward 
flex with his forearm and elbow flexed from 0 degrees to 5 
degrees.  He could not abduct the left shoulder even with the 
elbow and forearm flexed.  External rotation was performed 
from 0 degrees to 10 degrees, and the veteran could not 
internally rotate the left arm at 

all.  Moderate to severe degenerative changes in the left 
shoulder with a probable loose body in the left shoulder 
joint and extremely marked restriction of range of motion of 
the left shoulder was diagnosed.  

The veteran's left shoulder again was examined by VA in June 
2001.  The veteran registered similar complaints regarding 
pain and weakness, as well as instability.  During the 
examination, the veteran forward flexed the left shoulder to 
30 degrees in the sitting position; the examiner noted that 
passive movement improved to approximately 50 degrees.  The 
veteran was able to abduct the left shoulder to only 5 to 10 
degrees, and this improved to approximately 50 degrees during 
passive movement.  External rotation was to approximately 30 
degrees, and internal rotation was to approximately 20 
degrees in the supine position.  The left shoulder joint 
displayed no marked instability anteriorly or posteriority 
when tested in either the sitting or the supine positions.  
X-rays reflected significant degenerative joint disease in 
the left shoulder.  

Given that there is no evidence of either nonunion or loss of 
head of the humerus, the provisions of 38 C.F.R. § 4.71a, 
DC 5202 are not for application.  Instead, because 
scapulohumeral articulation is the principal symptom of the 
disability at issue, the provisions of 38 C.F.R. § 4.71a, 
DC 5200 must be applied.  As previously noted, pursuant to 
this DC, the highest rating allowed is 40 percent for 
unfavorable ankylosis of the minor shoulder.  Since the left 
shoulder is at issue, and because the veteran is right hand 
dominant, a higher schedular evaluation cannot be assigned.  
Parenthetically, the Board notes that no other DC would 
provide the veteran with a higher disability rating.  
See 38 C.F.R. § 4.71a, DC 5201, 5203 (2001); 38 C.F.R. 
§ 4.73, DC 5301 through 5304 (2001).  In sum, the disability 
at issue, i.e., traumatic arthritis of the left shoulder 
currently is rated at the maximum level permitted, absent 
clinical evidence of damage to adjacent bones.  The 40 
percent disability rating currently assigned contemplates the 
pain, weakness, and loss of range of motion present.  See 
38 C.F.R. § 4.71a, DC 5200; see also DeLuca, 8 Vet. App. at 
204-207.  

The question remaining is whether an extraschedular rating 
can be assigned, given the facts in this case.  The RO 
considered the provisions of 38 C.F.R. § 3.321(b)(1) (2001), 
and concluded that they were not applicable.  (See pages 4-5 
of the statement of the case issued on August 24, 2001).  A 
rating in excess of that currently assigned for traumatic 
arthritis of the veteran's left shoulder may be granted if it 
is demonstrated that this disability presents such an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication that this disability has required frequent 
hospitalizations since the veteran's discharge from military 
service.  In fact, although the record includes reports of 
the veteran's private medical treatment since 1986, the only 
evidence regarding the veteran's left shoulder is contained 
in the aforementioned reports of the veteran's VA examination 
and treatment.  It should be noted that this evidence belies 
the veteran's May 2001 contention to the effect that the 
veteran has a false joint and that the left shoulder has been 
completely rebuilt.  No evidence to this effect has been 
presented; nor have current VA orthopedic examinations, to 
include X-ray studies, indicated that this is so.  In 
addition, although the veteran contends that he is having 
difficulty holding a job due to arthritic pain, the record 
indicates that the veteran has degenerative arthritis of both 
hands, his right shoulder, and his knees, none of which has 
been found to be service connected.  Given that the 
disability at issue affects the veteran's minor upper 
extremity, and in view of the veteran's statement regarding 
difficulty holding a job due to arthritic pain associated 
with his hands, legs, and right shoulder, as well as his left 
shoulder, it is obvious that the veteran's ability to work 
has been compromised to a much greater degree by nonservice-
connected disabilities, rather than the disability at issue.  
Absent evidence of either marked interference with employment 
or frequent periods of hospitalization for the disability 
claimed, there is no basis to conclude that the disability at 
issue is more serious than that contemplated by the 
aforementioned schedular provisions.  Thus, the failure of 
the RO to submit the case for 

consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F. 3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence)..  


ORDER

An increased rating for traumatic arthritis of the left 
shoulder is denied.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

